Order filed February 15, 2017.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                             NO. 14-17-00038-CV
                                 ____________

IN RE ELAINE T. MARSHALL, AS EXECUTOR OF THE ESTATE OF E.
       PIERCE MARSHALL, INDIVIDUALLY, AND AS TRUSTEE OF
             THE EPM MARITAL INCOME TRUST, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             Probate Court No. 2
                            Harris County, Texas
                     Trial Court Cause No. 365,053-401

                                   ORDER

     On January 13, 2017, real party-in-interest Preston Marshall filed an “Agreed
Motion to Seal Mandamus Record,” asking this court to seal and keep sealed
relator’s mandamus record, R519-R521 and R522-557, which consists of Exhibits

                                       1
22 and 23 (the “Exhibits”), in accordance with the trial court’s orders sealing these
documents. Relator, however, did not segregate these two documents from the rest
of the mandamus record; instead, relator filed the Exhibits as part of a single
mandamus record in a single electronic file that contains both the Exhibits and
unsealed documents. This format does not allow the court to seal the Exhibits. For
this court to be in a position to rule on the agreed motion to seal the Exhibits, the
Exhibits must be submitted to this court’s clerk’s office on a separate disk.

       We order the parties, within ten days of the date of this order, (1) to place all
documents constituting the current mandamus record, except for the Exhibits, in a
file on one disk, (2) to place a file with the Exhibits on a separate disk, clearly labeled
as containing sealed documents that are being filed under seal, and (3) to present
each disk to this court’s clerk’s office for filing as a substitute for the current
mandamus record. After the parties have taken these steps, this court will strike the
current mandamus record and rule on the agreed motion to seal the Exhibits.



                                                PER CURIAM


Panel consists of Chief Justice Frost and Justices Brown and Jewell.




                                            2